UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

DALE B. ADAMS,                                       )
                                                     )
                       Plaintiff,                    )
                                                     )
       v.                                            )       Civil Action No. 22-0692 (UNA)
                                                     )
CITY OF HARRISON, ARKANSAS, et al.,                  )
                                                     )
                       Defendants.                   )

                                    MEMORANDUM OPINION

       A pro se litigant’s pleadings are held to less stringent standards than would be applied to

formal pleadings drafted by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Even pro

se litigants, however, must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,

656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8 of the Federal Rules of Civil Procedure requires

that a complaint contain a short and plain statement of the grounds upon which the Court’s

jurisdiction depends, a short and plain statement of the claim showing that the pleader is entitled

to relief, and a demand for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The

purpose of the minimum standard of Rule 8 is to give fair notice to the defendants of the claim

being asserted, sufficient to prepare a responsive answer, to prepare an adequate defense and to

determine whether the doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498

(D.D.C. 1977).

       Plaintiff, an Arkansas resident, alleges assorted violations of constitutionally-protected

rights. According to plaintiff, unknown agents of the federal government have surveilled his


                                                 1
activities and obtained and disseminated his personal identifying and medical information; his

neighbors (whom plaintiff believes to be government agents) harass him and his wife by blowing

whistles at them day and night, hacking their computers, tampering with their mail, and using

bioweapons to infect them; and local and state officials have not responded appropriately to their

written complaints. Among other relief, plaintiff demands a declaratory judgment, unspecified

monetary damages, and injunctive relief.

       Notwithstanding the length of the complaint and the number of offenses it alleges, the

Court cannot identify a short and plain statement showing plaintiff’s entitlement to the relief he

demands. As drafted, the complaint fails to comply with Rule 8(a), and no defendant can be

expected to prepare a proper response to it. For these reasons, the Court will dismiss the

complaint without prejudice and grant plaintiff’s application to proceed in forma pauperis. An

Order is issued separately.



DATE: April 4, 2022                                  /s/
                                                     AMIT P. MEHTA
                                                     United States District Judge




                                                 2